Title: To George Washington from the Pennsylvania Council of Safety, 16 January 1777
From: Pennsylvania Council of Safety
To: Washington, George



In Council of SafetyPhiladelphia Jan: 16th 1777
Sir,

The Council received your Letter of the 12th Instant and are determined to give the Commissary every Assistance in their Power to secure a sufficient Quantity of Flour for the use of the Army, as we join your Excellency in Opinion, that any Scarcity of that Article at present in Pennsylvania must be artificial.
The Westmoreland Battalion consisting of 620 is on its way the first Division is arrived at Lancaster, the Council will forward them to Camp with all possible Expedition.
By the enclosed Letters from Westmoreland & Easton by Express we have received Information, that the Chiefs of five Nations of Indians are on their way to treat with Congress. They propose holding the Treaty at the last mentioned place. The Letters were immediately sent to the Committee of Congress, and a Conference is to be held tomorrow morning between a Committee of the House of Assembly, the Committee of Congress and this Council on the Subject.
Five continental Battalions and about 300 Militia amounting to 1000 men have this Day set forward to Camp; but thro some misapprehension of General Orders a considerable Number of Militia have returned home. The matter did not come to the Knowlege of the Council

in Time to prevent it; but we hope the measures we have since taken will prevail on them to return. Your Excellency may rest assured that nothing in the Power of the Council will be omitted to induce the remaining part of the Militia to turn out and supply the Place of those who cannot be prevailed upon to continue longer in the Service. I have the Honor to be Your Excellencys Obedient Servant

Tho. Wharton junr Prest

